FILED
                            NOT FOR PUBLICATION                             FEB 29 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JUAN CARLOS DELGADO-LORENZO,                     No. 10-71929

              Petitioner,                        Agency No. A073-731-631

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 21, 2012 **

Before: FERNANDEZ, McKEOWN and BYBEE, Circuit Judges.

       Juan Carlos Delgado-Lorenzo, a native and citizen of Guatemala, petitions

for review of a Board of Immigration Appeals order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal and protection under the Convention Against Torture (CAT). Our

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
              The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, we deny
petitioner’s request for oral argument.
jurisdiction is governed by 8 U.S.C. § 1252. We dismiss in part and deny in part

the petition for review.

      We lack jurisdiction to review the Board’s discretionary determination that

petitioner failed to show exceptional and extremely unusual hardship to his U.S.

citizen child. 8 U.S.C. § 1252(a)(2)(B); Mendez-Castro v. Mukasey, 552 F.3d 975,

979 (9th Cir. 2009).

      Substantial evidence supports the Board’s denial of asylum and withholding

of removal because petitioner failed to show that the guerillas’ attempt to recruit

him was on account of a protected ground. See INS v. Elias-Zacarias, 502 U.S.

478, 481-82 (1992) (holding that forced recruitment alone is not enough to show

persecution on account of political opinion). Because the Board properly denied

relief for lack of a nexus, we need not address petitioner’s contention that he

suffered past persecution or has a well-founded fear of future persecution by forces

the Guatemalan government is unable or unwilling to control.

      Substantial evidence also supports the Board’s denial of CAT relief based on

the Board’s finding that petitioner did not establish a likelihood of torture by, at the

instigation of, or with the consent or acquiescence of the Guatemalan government.

See Arteaga v. Mukasey, 511 F.3d 940, 948-49 (9th Cir. 2007).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.


                                           2                                      10-71929